Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        17-MAR-2022
                                                        07:57 AM
                                                        Dkt. 6 ODDP
                         SCPW-22-00000106

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 JOHN TIMOTHY BURGESS, Petitioner

                                vs.

                   LUISA KUHLMANN, Respondent.


                        ORIGINAL PROCEEDING

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)
           Upon consideration of the petition for writ of habeas
corpus, filed on March 9, 2022, petitioner presents no special
reason for invoking the supreme court’s original jurisdiction.
See Oili v. Chang, 57 Haw. 511, 512, 557 P.2d 787, 788 (1976).
Therefore,
           It is ordered that the petition for writ of habeas
corpus is denied.
           It is further ordered that the clerk of the appellate
court shall process the petition for writ of habeas corpus
without payment of the filing fee.
           DATED: Honolulu, Hawai#i, March 17, 2022.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Todd W. Eddins